DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 1/4/21 (hereinafter “amendment”) has been accepted and entered. Claim 6 has been amended to include previously indicated allowable subject matter. In addition, claims 1-5 and 10-11 are canceled. 
Allowable Subject Matter
Claims 6-9 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the combination of limitations including “A control method of a forklift, the forklift having two forks . . . detecting a shape of and a distance to a target pallet by using a laser sensor; approaching a vehicle body to the pallet; detecting an angle between a pallet center line of the pallet and a vehicle body center line of the vehicle body; and controlling a position of the vehicle body so that the angle is within a predetermined numerical value, detecting a signal generated by a sensor unit provided at a front end of the fork of the forklift . . . when a non-contact sensor provided at the sensor unit generates a signal upon detecting an external object, the vehicle body is moved backward; and when a contact sensor provided at the sensor unit generates a signal upon contacting a front object to detect an external object, the vehicle body is rotated rightward or leftward by a predetermined angle” as recited in claim 6 and in combination with all other limitations disclosed in claim 6. 
With respect to claim 6, the best prior art, Rose in view of Uchimura, fail to disclose teach or suggest the particular types of sensors (i.e., contact sensor, laser sensor, non-contact sensor) located at particular locations on a “forklift . . . with two forks”, i.e., the “non-contact sensor” is located in a sensor unit “at a front end of a fork” in combination with particular actions carried by each sensor, i.e., laser sensor of detect the shape of a “target pallet” and an angle “between a pallet center line of the pallet and a vehicle body center line of the vehicle body”; a signal from a non-contact sensor causes the vehicle to move backward; a signal from a “contact sensor” causes the vehicle to rotate rightward or leftward by a predetermined angle that must act in concert to perform the particular required claimed actions in the sensor unit provided at a front end of the fork of the forklift . . . a non-contact sensor provided at the sensor unit . . . contact sensor provided at the sensor unit”) which must have some kind of radiation pathway 220 for noncontact sensing, which is a unique combination not found in the prior art. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 6 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667